         Case 1:19-cv-01281-KBJ Document 12 Filed 04/27/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                            )
LEN SAVAGE,                 )
                            )
          Plaintiff,        )
                            )
          v.                )                     No. 19-cv-1281 (KBJ)
                            )
BUREAU OF ALCOHOL, TOBACCO, )
FIREARMS AND EXPLOSIVES,    )
                            )
          Defendant.        )
                            )

      PROVISIONAL ORDER DISMISSING CASE DUE TO SETTLEMENT

       On April 24, 2020, the parties in this matter filed a joint notice informing the

Court that they have reached a settlement. (ECF No. 11.) Upon receipt of notice that a

matter has settled, it is the practice of this Court to issue a provisional order of

dismissal that permits the parties to reopen the matter if the settlement is not

consummated. (General Order and Guidelines for FOIA Cases Assigned to Judge

Ketanji Brown Jackson, ECF No. 4, App’x ¶ 9(b).) Accordingly, it is hereby

       ORDERED that this case is DISMISSED without prejudice. If settlement is not

consummated, either party may reopen the action until June 26, 2020, upon motion

approved by the Court. Should counsel fail to move to reopen the case within the

prescribed period, the case shall, without further order, stand dismissed with prejudice.



Date: April 27, 2020                       Ketanji Brown Jackson
                                           KETANJI BROWN JACKSON
                                           United States District Judge
